439 F.2d 1127
UNITED STATES of America, Plaintiff-Appellee,v.Hubert Elihue WATSON, Jr., Defendant-Appellant.
No. 29897.
United States Court of Appeals,Fifth Circuit.
March 1, 1971.

John L. Briggs, U. S. Atty., Hugh N. Smith, Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and PHILLIPS * and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Of the Tenth Circuit, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966